

	

		II

		109th CONGRESS

		1st Session

		S. 1264

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 16, 2005

			Mr. Corzine (for

			 himself, Mrs. Clinton,

			 Mrs. Murray, Mr. Lautenberg, Mrs.

			 Boxer, Ms. Cantwell,

			 Mr. Kennedy, Mr. Inouye, and Mr.

			 Kerry) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To provide for the provision by hospitals

		  of emergency contraceptives to women, and post-exposure prophylaxis for

		  sexually transmitted disease to individuals, who are survivors of sexual

		  assault.

	

	

		1.Short titleThis Act may be cited as the

			 Compassionate Assistance for Rape

			 Emergencies Act.

		2.FindingsThe Congress finds as follows:

			(1)It is estimated that 25,000 to 32,000 women

			 become pregnant each year as a result of rape or incest. An estimated 22,000 of

			 these pregnancies could be prevented if rape survivors had timely access to

			 emergency contraception.

			(2)A 1996 study of rape-related pregnancies

			 (published in the American Journal of Obstetrics and Gynecology) found that 50

			 percent of the pregnancies described in paragraph (1) ended in abortion.

			(3)Surveys have shown that many hospitals do

			 not routinely provide emergency contraception to women seeking treatment after

			 being sexually assaulted.

			(4)The risk of pregnancy after sexual assault

			 has been estimated to be 4.7 percent in survivors who were not protected by

			 some form of contraception at the time of the attack.

			(5)The Food and Drug Administration has

			 declared emergency contraception to be safe and effective in preventing

			 unintended pregnancy, reducing the risk by as much as 89 percent if taken

			 within days of unprotected intercourse and up to 95 percent if taken in the

			 first 24 hours.

			(6)Medical research strongly indicates that

			 the sooner emergency contraception is administered, the greater the likelihood

			 of preventing unintended pregnancy.

			(7)In light of the safety and effectiveness of

			 emergency contraceptive pills, both the American Medical Association and the

			 American College of Obstetricians and Gynecologists have endorsed more

			 widespread availability of such pills.

			(8)The American College of Emergency

			 Physicians and the American College of Obstetricians and Gynecologists agree

			 that offering emergency contraception to female patients after a sexual assault

			 should be considered the standard of care.

			(9)Approximately 30 percent of American women

			 of reproductive age are unaware of the availability of emergency

			 contraception.

			(10)New data from a survey of women having

			 abortions estimates that 51,000 abortions were prevented by use of emergency

			 contraception in 2000 and that increased use of emergency contraception

			 accounted for 43 percent of the decrease in total abortions between 1994 and

			 2000.

			(11)It is essential that all hospitals that

			 provide emergency medical treatment provide emergency contraception as a

			 treatment option to any woman who has been sexually assaulted, so that she may

			 prevent an unintended pregnancy.

			(12)Victims of sexual assault are at increased

			 risk of contracting sexually transmitted diseases.

			(13)Some sexually-transmitted infections cannot

			 be reliably cured if treatment is delayed, and may result in high morbidity and

			 mortality. HIV has killed over 520,000 Americans, and the Centers for Disease

			 Control and Prevention currently estimates that over 1,000,000 Americans are

			 infected with the virus. Even modern drug treatment has failed to cure infected

			 individuals. Nearly 80,000 Americans are infected with hepatitis B each year,

			 with some individuals unable to fully recover. An estimated 1,250,000 Americans

			 remain chronically infected with the hepatitis B virus and at present, one in

			 five of these may expect to die of liver failure.

			(14)It is possible to prevent some sexually

			 transmitted diseases by treating an exposed individual promptly. The use of

			 post-exposure prophylaxis using antiretroviral drugs has been demonstrated to

			 effectively prevent the establishment of HIV infection. Hepatitis B infection

			 may also be eliminated if an exposed individual receives prompt

			 treatment.

			(15)The Centers for Disease Control and

			 Prevention has recommended risk evaluation and appropriate application of

			 post-exposure treatment for victims of sexual assault. For such individuals,

			 immediate treatment is the only means to prevent a life threatening

			 infection.

			(16)It is essential that all hospitals that

			 provide emergency medical treatment provide assessment and treatment of

			 sexually-transmitted infections to minimize the harm to victims of sexual

			 assault.

			3.Survivors of sexual

			 assault; provision by hospitals of emergency contraceptives without

			 charge

			(a)In

			 generalFederal funds may not

			 be provided to a hospital under any health-related program, unless the hospital

			 meets the conditions specified in subsection (b) in the case of—

				(1)any woman who presents at the hospital and

			 states that she is a victim of sexual assault, or is accompanied by someone who

			 states she is a victim of sexual assault; and

				(2)any woman who presents at the hospital whom

			 hospital personnel have reason to believe is a victim of sexual assault.

				(b)Assistance for

			 victimsThe conditions

			 specified in this subsection regarding a hospital and a woman described in

			 subsection (a) are as follows:

				(1)The hospital promptly provides the woman

			 with medically and factually accurate and unbiased written and oral information

			 about emergency contraception, including information explaining that—

					(A)emergency contraception has been approved

			 by the Food and Drug Administration as a safe and effective way to prevent

			 pregnancy after unprotected intercourse or contraceptive failure if taken in a

			 timely manner, and is more effective the sooner it is taken; and

					(B)emergency contraception does not cause an

			 abortion and cannot interrupt an established pregnancy.

					(2)The hospital promptly offers emergency

			 contraception to the woman, and promptly provides such contraception to her at

			 the hospital on her request.

				(3)The information provided pursuant to

			 paragraph (1) is in clear and concise language, is readily comprehensible, and

			 meets such conditions regarding the provision of the information in languages

			 other than English as the Secretary may establish.

				(4)The services described in paragraphs (1)

			 through (3) are not denied because of the inability of the woman to pay for the

			 services.

				4.Prevention of

			 transmissible disease

			(a)In

			 generalNo hospital shall

			 receive Federal funds unless such hospital provides risk assessment,

			 counseling, and treatment as required under this section to a survivor of

			 sexual assault described in subsection (b).

			(b)Survivors of

			 sexual assaultAn individual

			 is a survivor of a sexual assault as described in this subsection if the

			 individual—

				(1)presents at the hospital and declares that

			 the individual is a victim of sexual assault, or the individual is accompanied

			 to the hospital by another individual who declares that the first individual is

			 a victim of a sexual assault; or

				(2)presents at the hospital and hospital

			 personnel have reason to believe the individual is a victim of sexual

			 assault.

				(c)Requirement for

			 risk assessment, counseling, and treatmentThe following shall apply with respect to a

			 hospital described in subsection (a):

				(1)Risk

			 assessmentA hospital shall

			 promptly provide a survivor of a sexual assault with an assessment of the

			 individual’s risk for contracting sexually transmitted infections as described

			 in paragraph (2)(A), which shall be conducted by a licensed medical

			 professional and be based upon—

					(A)available information regarding the assault

			 as well as the subsequent findings from medical examination and any tests that

			 may be conducted; and

					(B)established standards of risk assessment

			 which shall include consideration of any recommendations established by the

			 Centers for Disease Control and Prevention, and may also incorporate findings

			 of peer-reviewed clinical studies and appropriate research utilizing in vitro

			 and non-human primate models of infection.

					(2)CounselingA hospital shall provide a survivor of a

			 sexual assault with advice, provided by a licensed medical professional,

			 concerning—

					(A)significantly prevalent sexually

			 transmissible infections for which effective post-exposure prophylaxis exists,

			 and for which the deferral of treatment would either significantly reduce

			 treatment efficacy or would pose substantial risk to the individual’s health;

			 and

					(B)the requirement that prophylactic treatment

			 for infections as described in subparagraph (A) shall be provided to the

			 individual upon request, regardless of the ability of the individual to pay for

			 such treatment.

					(3)TreatmentA hospital shall provide a survivor of a

			 sexual assault, upon request, with prophylactic treatment for infections

			 described in paragraph (2)(A).

				(4)Ability to

			 payThe services described in

			 paragraphs (1) through (3) shall not be denied because of the inability of the

			 individual involved to pay for the services.

				(5)LanguageAny information provided pursuant to this

			 subsection shall be clear and concise, readily comprehensible, and meet such

			 conditions regarding the provision of the information in languages other than

			 English as the Secretary may establish.

				(d)Rule of

			 constructionNothing in this

			 section shall be construed to—

				(1)require that a hospital provide

			 prophylactic treatment for a victim of sexual assault when risk evaluation

			 according to criteria adopted by the Centers for Disease Control and Prevention

			 clearly recommend against the application of post-exposure prophylaxis;

				(2)prohibit a hospital from seeking

			 reimbursement for the cost of services provided under this section to the

			 extent that health insurance may reimburse for such services; and

				(3)establish a requirement that any victim of

			 sexual assault submit to diagnostic testing for the presence of any infectious

			 disease.

				(e)LimitationFederal funds may not be provided to a

			 hospital under any health-related program unless the hospital complies with the

			 requirements of this section.

			5.DefinitionsIn this Act:

			(1)Emergency

			 contraceptionThe term

			 emergency contraception means a drug, drug regimen, or device that

			 is—

				(A)approved by the Food and Drug

			 Administration to prevent pregnancy; and

				(B)is used postcoitally.

				(2)HospitalThe term hospital has the

			 meaning given such term in title XVIII of the Social Security Act, including the meaning

			 applicable in such title for purposes of making payments for emergency services

			 to hospitals that do not have agreements in effect under such title. Such term

			 includes a health care facility that is located within, or contracted to, a

			 correctional institution or a post-secondary educational institution.

			(3)Licensed

			 medical professionalThe term

			 licensed medical professional means a doctor of medicine, doctor

			 of osteopathy, registered nurse, physician assistant, or any other healthcare

			 professional determined appropriate by the Secretary.

			(4)SecretaryThe term Secretary means the

			 Secretary of Health and Human Services.

			(5)Sexual

			 assault

				(A)In

			 generalThe term sexual

			 assault means a sexual act (as defined in subparagraphs (A) through (C)

			 of section 2246(2) of title 18, United States Code) where the victim involved

			 does not consent or lacks the capacity to consent.

				(B)Application of

			 provisionsThe definition

			 under subparagraph (A) shall—

					(i)in the case of section 2, apply to males

			 and females, as appropriate;

					(ii)in the case of section 3, apply only to

			 females; and

					(iii)in the case of section 4, apply to all

			 individuals.

					6.Effective date; agency

			 criteriaThis Act shall take

			 effect upon the expiration of the 180-day period beginning on the date of the

			 enactment of this Act. Not later than 30 days prior to the expiration of such

			 period, the Secretary of Health and Human Services shall publish in the Federal

			 Register criteria for carrying out this Act.

		

